GLICKSTEIN, Judge,
concurring specially:
I agree with the result reached in this case. The contract between the parties for the sale of a condominium penthouse unit from appellee,'the developer, to appellants, the purchasers, was clear in its terms. In particular, paragraph 4 expressly provided that in the event appellants were unable to secure financing, the contract would be terminated.
Appellants were turned down twice by the prospective lender during a period of several months following the execution of the contract. After the first rejection, ap-pellee waived the termination provision and verbally approved of a resubmission by appellants of their application. Following notification from the prospective lender of the second rejection, appellee considered the contract terminated. It wrote one of appellants, who had obtained possession of the unit by an early occupancy agreement, that it wished possession of the unit to be delivered to appellee. Less than a week after this notification, appellants received a third rejection from the lender — this time for a smaller mortgage — and appellant in possession of the unit immediately notified appel-lee that it would close for cash without a mortgage. Appellee responded that the contract had been terminated and subsequently filed this action for possession.
The final judgment awarded possession to appellee. I concur in that decision because the contract was terminated prior to appellee’s offer to close for cash. Said offer did not breathe new life into the contract.